                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

In Re:                                    )
                                          )
COURT OPERATIONS UNDER                    )
THE EXIGENT CIRCUMSTANCES                 )
CREATED BY THE COVID-19                   )             GENERAL ORDER 2020-1
CORONAVIRUS & RELATED                     )
PANDEMIC PRECAUTIONS                      )

                                   GENERAL ORDER

      The United States Centers for Disease Control and Prevention and the Maine
Center for Disease Control and Prevention have issued guidance about the national
outbreak of respiratory illnesses caused by the COVID-19 virus, a novel coronavirus.
Both report that the spread of the COVID-19 virus is a pandemic.                 The
Pandemic/Infectious Disease Plan for the United States District Court for the District
of Maine (2020) calls for the suspension of certain court activities during a
pandemic/infectious disease outbreak.

       In consideration of the pandemic resulting from the COVID-19 virus and the
need to protect public health, criminal and civil jury trials and grand jury proceedings
must be immediately suspended in the District of Maine to reduce the congregation
of large numbers of people in courthouses.

         ACCORDINGLY:

         1. All civil and criminal (grand and petit) jury selections and jury trials
            scheduled to commence before any district or magistrate judge in the
            District of Maine are hereby CONTINUED pending further Order of the
            Court;

         2. All grand jury proceedings in the District of Maine are hereby
            CONTINUED pending further Order of the Court.                 Due to the
            unavailability of a grand jury in this District during the pendency of this
            General Order, the 30-day time period for filing an indictment is tolled as
            to each defendant until this General Order terminates. See 18 U.S.C. §
            3161(b);

         3. The Court finds that the ends of justice served by ordering the continuance
            of all criminal jury trials outweighs each defendant’s right to and the
            public’s interest in speedy indictment or trial. Therefore, the time period of
            the continuances implemented by this General Order will be excluded
         under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), subject to the entry
         of an order addressing the same by the presiding judge in each case.
         Individual judges presiding over criminal proceedings may take such
         actions consistent with this General Order as may be lawful and
         appropriate to ensure the fairness of the proceedings and preserve the
         rights of the parties, particularly where defendants are detained pending
         trial;

      4. This General Order does not address or limit the scheduling of non-jury
         criminal and civil trials, hearings, and events in the District of Maine;

      5. The Edward T. Gignoux U.S. Courthouse in Portland and the Margaret
         Chase Smith U.S. Courthouse in Bangor will remain open for all other
         business. The public is encouraged to continue utilizing Court services
         while following applicable public health guidelines and precautions; and

      6. This General Order will terminate on May 1, 2020, unless extended by
         further Order.


SO ORDERED.

                                                   /s/ Jon D. Levy
                                                   Chief U.S. District Judge


Dated this 13th day of March, 2020.
